Noggle, O. J.,
delivered the opinion,of the court.
Lewis and Whitson, JJ., concurred.
This case is presented to this court by the district attorney acting for Owyhee county, claiming that the district court erred in quashing the indictment returned by the grand jury of that county, at the June term of the district court, in 1869, against the defendants; because there was not a full panel of the grand jurors present reporting the indictment, one of the seventeen who were impaneled, charged, and sworn as such, being absent. Under the head of appeals in criminal cases, on page 270 of the criminal practice act, second session, “section 473, an appeal may be taken by the service of a notice in writing on the clerk of the court in which the action was tried, stating that the appellant appeals from the judgment.”
The appeal may be taken in this manner by either the people or the defendant. In this case there is nothing in the record to show that any such notice was even served or filed, or that any attempt has ever been made to remove this case from the district to this court, and this court has no jurisdiction in this case.
Therefore this case is dismissed out of this court for the reason that the supreme court has no jurisdiction therein.